Citation Nr: 1528104	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.

2. Tinnitus is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a January 2011 letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's service connection claims were subsequently adjudicated for the first time in a September 2011 rating decision.  Thus, because the VCAA notice provided occurred before the initial unfavorable decisions on the claims, VA's duty to notify in this case has been satisfied.  

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified private treatment records, and service treatment records have been associated with his electronic VA folder.  

Additionally, VA examinations were performed in January and October 2013 to determine the nature and etiology of the Veteran's hearing disability and tinnitus.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system and sensorineural hearing loss disability, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  These diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Finally, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014). 

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his noise exposure during active duty service.  A veteran is competent to testify about in-service and post-service symptoms of hearing loss and tinnitus because they are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran served as an Airman Apprentice (AA) and Airman (AN) from October 1954 until roughly November 1956, primarily attached to VC-7, a fixed wing aircraft squadron.  According to his personnel file, he completed Personnelman (PN) training in August 1955, less than nine months after he completed recruit training, and prior to his service at Naval Air Station (NAS) in Sanford, Florida.  

In a January 2011 statement in support of claim the Veteran stated he was removed from flying status in 1955 because of trouble with his hearing, specifically ear aches.  The Veteran requested the RO consult his service treatment records for verification of these earaches.  The Board has reviewed the Veteran's service treatment records and found an April 1955 sick call entry for appendicitis, an October 1955 entry for a sore throat and chest and head cold, and a November 1955 entry for a sore left foot.  The Board cannot locate any entry in the Veteran's service treatment records related to hearing loss, earaches, or tinnitus.  Further, the Board notes that the Veteran's "Airman" rates (AA and AN) do not connote or provide support for the idea that the Veteran was on a flying status, only that the Veteran intended to pursue a rating in the aviation group.  The Board need not reach the issue of the Veteran's contentions regarding his flying status.    

In a November 2011 statement in support of claim the Veteran implied, as evidence, that his identification as an AA or AN in the Navy would necessarily mean he was exposed to loud noise in service.  The Board concedes that it is possible the Veteran was exposed to the noise associated with aviation while attached to VC-7, stationed at NAS Patuxent River, Maryland, and stationed at NAS Sanford, Florida.  Additionally, the Board concedes it is possible the Veteran was exposed to noise associated with aviation and ships while aboard the USS Lake Champlain, an aircraft carrier.  The Board, thus, finds the Veteran's active duty service is consistent with noise exposure, and that the Veteran was exposed to acoustic trauma during service.  38 U.S.C.A. § 1154(a).  

In an October 2014 statement in support of claim the Veteran stated that he was assigned in direct proximity to AJ2 bombers for a couple of months, and was in training to become a crewman on that airframe.  The Veteran went on to state that while on temporary duty in Sanford, Florida, he experienced severe earaches, and was then reclassified as a Seaman (as opposed to Airman), which would allow him to become a PN.  The Veteran stated that the reclassification was due to his ear problems.  The Veteran further stated that he was on temporary duty on the USS Lake Champlain and had duties in close proximity to aircraft on the flight deck.  The Veteran concluded by stating that he does not believe sufficient credibility was given to his noise exposure in the Navy or the statements of his licensed private practice audiologist.  

In response to the Veteran's October 2014 statement in support of claim, the Board has reviewed the Veteran's service treatment records associated with his service in Sanford, Florida.  The records from that time are clearly annotated in the Veteran's service treatment records and span from February 1956 until January 1957.  During that time period the Veteran was diagnosed with a sore throat, chest pains on multiple occasions, and an upset stomach.  The Board cannot find any mention of treatment for earaches, hearing, or tinnitus issues during that time.  

Further, the timeline of events that the Veteran outlines regarding his reclassification as a PN is inconsistent with his service personnel records.  The Veteran had already attended and graduated his first PN course in August 1955, prior to any evidence of the Veteran being stationed at NAS Sanford.   

Service treatment records document the Veteran's treatment for various conditions during service, but there is no evidence of a complaint or finding of hearing loss or tinnitus or earaches.  A report of examination just prior to discharge from service, in June 1958, includes examination of the ears, with an annotation of "normal."  The Board notes that the Veteran had defective color vision, which was noted in the Veteran's summary of defects, without mention of tinnitus, hearing loss, or earaches.  The Veteran received a whisper voice hearing test upon discharge, and scored fifteen of fifteen.  There is not a report of medical history upon the Veteran's discharge in June 1958.  

In the Veteran's December 2010 application for benefits he stated that he has experienced bilateral hearing loss and tinnitus since 1955.  While the Veteran has mainly presented arguments and evidence which suggest his contention that there is a Shedden nexus between his current hearing loss, tinnitus, and service, the Board nonetheless will also address the possibilities of continuity of symptomatology and manifestation within one year of service i.e. service connection on a presumptive basis.  In the VCAA notice to the Veteran, the RO requested the Veteran identify any private medical facilities where the Veteran has sought treatment for his hearing loss and/or tinnitus.  Other than the 2011 and 2013 private medical records, which are subsequent to the Veteran's claims, the Veteran has not provided any records or identified any facilities where he has sought treatment for his tinnitus or hearing loss.  

In examining all the evidence presented by the Veteran, the Board finds the Veteran's actions since discharge from service are inconsistent with his assertion of continuous tinnitus and bilateral hearing loss, and hearing loss and tinnitus which manifested within one year of service.  The Veteran did not submit a claim for service connection for hearing loss and/or tinnitus until December 2010, over 52 years after his discharge.  Further, in contradiction to the Veteran's assertions otherwise, the Board cannot find a single annotation of tinnitus, hearing loss, or any other ear related issue in his service treatment records over the entire time of his service.  Additionally, given the over 50 years that have transpired since the Veteran's discharge from service and his claims, it is reasonable for the Board to expect some documented evidence of the Veteran's history of tinnitus and hearing loss sometime between his discharge and 2010.  No such record exists.    

While human memory may cause insignificant errors, in this case, the complete absence of documentation supporting the Veteran's claim regarding tinnitus and hearing loss, combined with the significant inconsistencies in the Veteran's recollection of events, suggests more than a misremembering of the minutiae.  The Board finds that the Veteran is an unreliable historian, and also recognizes that the Veteran has an inherent interest in the outcome of his claim.  The combination of inconsistent statements and actions, combined with self-interest, undermine the Veteran's assertions that his tinnitus and hearing loss manifested within one year of service, and/or have been continuous since service.  

Consequently, the Board finds that the preponderance of the evidence is against finding continuity of symptomatology regarding hearing loss and tinnitus, as well as finding hearing loss and/or tinnitus manifestation within one year of the Veteran's active duty military service such that service connection on a presumptive basis is warranted.  The most probative evidence regarding these means of service connection is the absence of any annotation in the Veteran's service treatment records regarding hearing loss or tinnitus, as well as the lack of private medical records addressing these disabilities for fifty years after the Veteran's discharge from the military.  Because the preponderance of the evidence is against establishing manifestation within one year of service or continuity of symptomatology, service connection is not warranted under these theories.  

With continuity of symptomatology and manifestation within one year no longer possible theories of service connection, the Board is left to consider establishing service connection under Shedden, which requires "a causal relationship between the present disability and the disease or injury incurred or aggravated during service[,]" or nexus.  Shedden, 381 F.3d at 1167.  
With respect to element (1), current disability, the competent and probative evidence documents diagnoses of a bilateral hearing loss disability for VA evaluation purposes as well as tinnitus.  See, e.g., the January 2013 VA examination report.  Element (1) is accordingly satisfied as to both claims.

With regard to element (2), evidence of in-service disease or injury, as discussed above, the Veteran's service treatment records are absent complaints of or treatment for hearing loss or tinnitus.  However, the Board concedes the Veteran's exposure to noise during service.  Evidence of in-service injury has therefore been established, and element (2) is satisfied as to both claims.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.

The Veteran was afforded VA audiological examinations in January and October 2013.  The VA examiners noted review of the Veteran's claims folder which included the Veteran's report of in-service noise exposure.  Consistently, the VA examiners' January and October 2013 opinions found that the Veteran's hearing loss and tinnitus were not at least as likely as not related to military service.  In both cases the VA examiner reviewed the Veteran's service treatment records, VA medical records, private medical records, and also examined the Veteran. 

In January 2013 the examiner stated that the Veteran's current hearing loss configuration does not support noise induced hearing loss.  Further, the examiner noted that the Veteran's service treatment records do not support the Veteran suffering ear issues in service.  In October 2013 the VA examiner opined that the Veteran's hearing loss was not related to service, citing that as late as 2010 the Veteran had normal bilateral hearing and excellent speech recognition scores.

In January 2013 the examiner stated that the Veteran's current tinnitus was less likely than not caused by or a result of noise exposure because there was no evidence to support that the Veteran had tinnitus in service, and that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss that did not have its onset until 2010 or later.  In October 2013 the VA examiner came to the same conclusion, citing the Veteran's relatively low exposure to noise as a PN, as well as the high probability his tinnitus is associated with his hearing loss.   

The January and October 2013 VA audiological examination reports were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiners' opinions are consistent with the Veteran's medical history, which is absent any symptomatology of a bilateral hearing loss disability or tinnitus for several years after service.     

To establish a nexus between his service and his current disabilities the Veteran has provided two medical opinions from the same private audiology examiner, one dated November 2011, one dated June 2013, as well as the Veteran's own assertions regarding nexus.  The Board notes that the Veteran is not qualified to provide his own nexus opinion regarding hearing loss because he is not competent to identify the medical condition, has not testified to reporting a contemporaneous medical diagnosis, and has also been found by the Board to not be credible.  Similarly, the Veteran cannot provide his own nexus opinion regarding tinnitus because he has been found by the Board to not be credible.

The Board finds the Veteran's private examiner nexus opinions dated November 2011 and June 2013 to be not probative.  As the RO pointed out in its October 2014 statement of the case, the two opinions are inconsistent.  The first stated the Veteran's hearing loss (and the Board will assume tinnitus) was the result of eustachian tube dysfunction, while the second stated it is as likely as not that the Veteran's present hearing loss (and the Board will assume tinnitus) was initially caused at least in part by the Veteran's exposure to military noise.  Given the inconsistency of these statements, the Veteran finds them not to be probative nexus opinions.  Further, there is no evidence that the private audiologist reviewed the Veteran's medical history prior to reaching the mutually exclusive conclusions.  For these reasons the Board finds the Veteran's private examiner competent, but not probative in their finding of nexus between the Veteran's noise exposure in the service and current hearing loss and/or tinnitus. 

Additionally, in the January and October 2013 VA medical examinations the examiners used medical expertise as well as review of the Veteran's entire medical history to opine that the Veteran's tinnitus and hearing loss are less likely than not (less than 50/50 probability) due to service in the military.  While the Veteran submitted the June 2013 private examination suggesting that his tinnitus and hearing loss are the result of his military service, this conclusion is inconsistent with the private examiner's own November 2011 examination, and the conclusion is based only on the statements conveyed to the private doctor by the Veteran, statements which the Board has found not to be credible with respect to the report of continuity of symptoms.  In light of the VA examiner's expert opinion, the Veteran's statement inconsistencies and bias, and the private medical examination based on the inconsistent and biased statements of the Veteran, the Board finds the VA examiners' medical opinions more probative than the evidence presented by the Veteran.  The Board, therefore, does not find a Shedden nexus between the Veteran's hearing loss or tinnitus and his active duty military service.  

The Board finds that the preponderance of the evidence is against finding a Shedden nexus between the Veteran's tinnitus, hearing loss, and his active duty military service.  The most probative evidence are the January and October 2013 medical opinions by the VA examiners.  Because the nexus between current tinnitus and/or hearing loss and service has not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


